DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 8-10, 13-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickle et al. U.S. Patent No. (5,676,133).

a facial adapter (mask base 18 and film section 30, fig.4) configured to conform (mask base or foundation 18, the edge 20 is thin, pliable and has little memory so as to readily conform to the face, ([Col.8], lines 5-17) to a first external portion of a face of a subject during a procedure ([Col.4], lines 25-29) and ([Col.3], lines 6-14) and (fig.1); and 
a facial shield (cover adapter 50 and cover cap 69, fig.4) and ([Col.9], lines 33-43) coupled to the facial adapter (mask base 18 and film section 30, fig.4), the facial shield (cover adapter 50 and cover cap 69, fig.4) comprising at least one access port (at aperture 82) configured to allow access to at least a second external portion of the face (portion of the face at cover adapter 50, figs.1 and 4) during the procedure ([Col.4], lines 25-29); and 
a suction port (connector 56, fig.4) coupled to at least one of the facial adapter (mask base 18 and film section 30, fig.4) and the facial shield (cover adapter 50 and cover cap 69, fig.4), the suction port (connector 56, fig.4) configured for connection (through conduit 188 and vacuum conduit 238, fig.1) to a suction source (vacuum source 240).  
With respect to claim 2, Hickle et al. discloses the facial adapter (mask base 18 and film section 30, fig.4), the facial shield (cover adapter 50 and cover cap 69, fig.4), and a surface of the face (fig.1 showing a surface of a face) and ([Col.8], lines 14-17) enclosed by the facial adapter (mask base 18 and film section 30, fig.4) define a partially-enclosed chamber (inside mask 16, fig.1 define a cavity that will receive and cover a patient’s nose and mouth) and ([Col.8], lines 5-8).  
With respect to claim 4, Hickle et al. discloses when the suction port (connector 56, fig.4)  is connected to the suction source (vacuum source 240), the partially-enclosed chamber (inside 
With respect to claim 6, Hickle et al. discloses at least a portion of the facial shield (cover adapter 50 and cover cap 69, fig.4) is substantially transparent (provide the desired clarity, transparency and pliability, ([Col.8], lines 39-41); (the cover adapter 50 is formed of a hard, clear polycarbonate, ([Col.13], lines 25-27)).  
With respect to claim 8, Hickle et al. discloses the facial shield (cover adapter 50 and cover cap 69, fig.4) comprises one or more materials selected from the group consisting of: polycarbonate (PC) ([Col.13], lines 25-27).  
With respect to claim 9, Hickle et al. discloses the facial adapter (mask base 18 and film section 30, fig.4) is configured to compressively couple to the first portion of the face (light pressure is then applied to section 36 of the film 30 to obtain a sealing engagement between the patient’s face and the mask 16 so as to preclude the escape of patient’s exhalations from between the face and the film 30, ([Col.8], lines 51-54).  
With respect to claim 10, Hickle et al. discloses the facial adapter (mask base 18 and film section 30, fig.4) is customized to conform to surface contours of the face ([Col.8], lines 14-17 and 51-54).  
	With respect to claim 13, Hickle et al. discloses the facial adapter (mask base 18 and film section 30, fig.4) is integrally coupled to the facial shield (cover adapter 50 and cover cap 69, fig.4) as shown in (fig.1).  Furthermore, it has been held that the term "integral" is sufficiently In re Hotte, 177 USPQ 326, 328 (CCPA 1973).
With respect to claim 14, Hickle et al. discloses the facial adapter (mask base 18 and film section 30, fig.4) is detachably coupled (adapter or coupler unit 50 quick detach the adapter 50 and can be quickly and easily removed, ([Col.9], lines 34-36) to the facial shield (cover adapter 50 and cover cap 69, fig.4).  
With respect to claim 15, Hickle et al. discloses a frame (flange 22, fig.4, sealing engagements between the adapter 50 and the flange 22 of the bae 18, ([Col.9], lines 43-45) configured to couple the facial adapter adapter (mask base 18 and film section 30, fig.4)  to the facial shield (cover adapter 50 and cover cap 69, fig.4).  
With respect to claim 16, Hickle et al. further discloses a filter (fig.16 showing a filter F between exhalation conduit 188 and vacuum source 240) coupled to the suction port (connector 56, fig.4).  
With respect to claim 17, Hickle et al. discloses the access port (aperture 82, fig.4) comprises a cut-out (aperture 82) from thePage 3 of 8Serial No. 17/065,218Attorney Docket No. 59882.72US01Customer No. 27683 facial shield (cover adapter 50 and cover cap 69, fig.4).    
With respect to claim 18, Hickle et al. discloses the access port (at aperture 82, fig.4) comprises a cuttable material (pliable film 80 is capable of being cut using a sharp knife).  
With respect to claim 20, Hickle et al. discloses the procedure comprises one or more members selected from the group consisting of: a surgical procedure ([Col.4], lines 25-29).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al.
With respect to claim 3, Hickle et al. substantially discloses the invention as claimed except when the device is connected to the suction source, the partially-enclosed chamber has a pressure less than 10 Pascals (Pa) below a pressure of an environment surrounding the face.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the device when connected to the suction source, such that the partially-enclosed chamber has a pressure less than 10 Pascals (Pa) below a pressure of an environment surrounding the face for the purpose of providing therapeutic effect to the anatomy of the user, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
With respect to claim 5, Hickle et al. substantially discloses the invention as claimed except wherein, when the device is connected to the suction source, a rate of release of pathogenic particles expelled into an environment surrounding the face is reduced by a factor of It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to optimize the device when connected to the suction source, such that a rate of release of pathogenic particles expelled into an environment surrounding the face is reduced by a factor of at least 2 as compared to a situation in which the device is not connected to the suction source for the purpose of decreasing pathogenic particles during use of the device, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. as applied to claim 1 above, and further in view of Macris et al. U.S. Patent No. (4,989,596).
With respect to claim 7, Hickle et al. substantially discloses the invention as claimed except the facial shield is substantially planar.  
Macris et al., however, teaches in an analogous art of a face chamber ([Col.1], lines 6-8) comprising a facial shield (at circular end wall 32, fig.2) is substantially planar (as shown in figs.1-2).
In view of the teaching of Macris et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the facial shield of Hickle et al. by forming the facial shield substantially planar for the purpose of providing the end wall with a shape giving substantially unrestricted viewing and thereby ensure that the face chamber is increased for maximizing comfort ([Col.5], lines 16-29) of Macris et al.  

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. as applied to claim 10 above, and further in view of Truex et al. U.S. Publication No. (2017/0173371 A1).
With respect to claim 11, Hickle et al. substantially discloses the invention as claimed except the facial adapter comprises a silicone cured within a mold. 
Truex et al., however, teaches in an analogous art a gas mask [0001] comprising a facial adapter (gasket 34, fig.4) comprisies a silicone (the gasket may be a silicone resin [0080] cured within a mold (at gas mask shell 35, fig.3, the other side of the gasket or seal 34 being complementary to the three-dimensional image of the mask shell [0070], gas mask sizes produced at very low cost from high volume existing molds [0059].
In view of the teachings of Truex et al. it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the facial adapter of Hickle et al. to comprise a silicone cured within a mold for the purpose of producing a gas mask gasket being complementary to the mask shell and thereby ensure that the gasket is dimensioned to be complementary between the wearer’s face and the gas mask shell [0070] of Truex et al.
With respect to claim 12, the combination of Hickle et al./Truex et al. substantially discloses the invention as claimed.  Truex et al. further teaches the mold comprises a three-dimensional (3D) printed material [0070] and [0080].  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Hickle et al. as applied to claim 1 above, and further in view of Shaffer et al. U.S. Patent No. (4,326,515).
With respect to claim 19, Hickle et al. substantially discloses the facial adapter or the facial shield comprises one or more grooves sized to accommodate one or more members 
Shaffer et al., however, teaches in an analogous art a device which holds endotracheal tubes ([Col.1], lines 5-7) and further teaches a facial adapter (at block member 14, figs.1 and 7) comprising one or more grooves (groove 38, fig.7) sized to accommodate one or more members selected from the group consisting of endotracheal tube (12, figs.8-9).
In view of the teachings of Shaffer et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the facial adapter or the facial shield of Hickle et al. by incorporating one or more grooves sized to accommodate one or more members selected from the group consisting of: an endotracheal tube for the purpose of providing a retainer for securing a tube to a patient while preventing the patient from perforating the tube and thereby ensure that the tube is secure without inadvertent occlusion ([Col.3], lines 9-25).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860. The examiner can normally be reached M-F 8:00 AM-5:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786